Per curiam.
This is a petition to establish a boundary line and enjoin a continuous trespass to land. Trial before a Master, Leonard Hardwick, Esq., resulted in a boundary determination to which the plaintiff objected. Subsequent to the approval of the master’s report by Morris, J., plaintiff moved to reopen the case in order to present evidence of plaintiff’s chain of title. The master’s denial of this motion was approved by the Trial Court, Morris, J., who reserved and transferred the plaintiff’s exceptions. The refusal to reopen the case after the verdict to present evidence available during trial cannot be held an abuse of discretion. Sargent v. Janvrin, 109 N.H. 66, 242 A.2d 73 (1968); Ricker v. Mathews, 94 N.H. 313, 316, 53 A.2d 196, 198 (1947).

Plaintiff’s exceptions overruled.